TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 30, 2016



                                       NO. 03-15-00341-CV


  Antioch St. Johns Cemetery Company d/b/a American Memorial Park, Grand Prairie,
        Texas; Gerald Weatherall; and Beverly Randall-Weatherall, Appellants

                                                  v.

                    Texas Department of Banking Commissioner, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 30, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.